DETAILED ACTION
Allowable Subject Matter
Claims 1-11, 13-17, 19, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the applicant has incorporated language from previous claim 12 into claim 1. It was noted in the previous office action that Isheda (H0880350, Japanese reference provided by applicant with 10/21/2021 IDS and hereafter 'Isheda') in view of Creaturo (US 2015/0073354 A1, hereafter ‘Creaturo’) and Verhoeven et al. (US 2019/0111211 A1, cited previously and hereafter ‘Verhoeven’) taught all the limitations of previous claim 1 and claim 2, but are silent to wherein the syringe includes volumetric indicia and wherein the attachment includes a viewing window in the attachment body arranged to permit viewing of the volumetric indicia as the attachment body moves relative to the syringe barrel and wherein the dispensing comprises viewing the volumetric indicia in combination with the limitations of claim 1. 
Claims 2-11, 13-17, and 19 depend from claim 1.
As to claim 21, no combination of prior art references was found that would have made it obvious to one having ordinary skill in the art before the effective filing date of the present invention to have arrived at the invention of a method to administer a precise volume of a compound or a precise volume of a mixture to a patient, the method comprising: installing an ergonomic attachment on a syringe, the ergonomic attachment having an attachment body adapted to move relative to a barrel of the syringe, a rolling element on the attachment body, the rolling element adapted to engage the syringe barrel, and a plunger-engaging end adapted to engage a plunger of the syringe; loading the syringe with the compound or mixture; determining an optimal volume of the compound or mixture to be delivered to a treatment area of the human body; and dispensing the compound or mixture in at least one incremental volume unit, each of the at least one incremental volume unit not exceeding 0.01 ml, until the determined optimal volume of compound or mixture is delivered to the treatment area, wherein the dispensing step further comprises delivering the at least one incremental volume unit by moving the attachment body relative to the syringe barrel with a user's thumb while gripping the syringe barrel with at least one of the user's fingers.
As to claim 22, as the applicant noted in their Remarks, claim 22 is previous claim 4 written in independent form. It was noted previously that while Franklin/Verhoeven/Ellsworth taught the method of previous claim 1 (see 4/13/21 Final Rejection), Franklin/Verhoeven/Ellsworth are silent to wherein delivering each of the at least one incremental volume unit further comprises engaging a rolling element on the attachment with the user's thumb and causing the rolling element to roll relative to the syringe barrel to thereby cause the attachment body to move relative to the syringe barrel in combination with the rest of the limitations of previous claim 1 and current claim 22. No combination of references was found that would have made it obvious to one having ordinary skill in the art to arrive at the complete invention of claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783